NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted August 30, 2017* 
                               Decided September 1, 2017 
                                              
                                         Before 
 
                                  DIANE P. WOOD, Chief Judge 
                                                 
                                  WILLIAM J. BAUER, Circuit Judge 
                                                 
                                  FRANK H. EASTERBROOK, Circuit Judge 
                   
No. 17‐1930 
 
CHRISTIAN C. IBEAGWA,                          Appeal from the United States Tax Court.
      Petitioner‐Appellant,                     
                                               No. 19914‐14 
      v.                                        
                                               Elizabeth Crewson Paris, 
COMMISSIONER OF INTERNAL                       Judge. 
REVENUE, 
      Respondent‐Appellee. 
                                            
                                       O R D E R 
 
       On his income tax return for 2011, Christian Ibeagwa claimed a $4,664 credit for 
federal excise taxes supposedly paid on fuel purchased from 2005 through 2009. 
He says he paid these taxes when he bought more than 27,000 gallons of propane to fuel 
a space heater that his church used during adult‐education classes, a use he asserts is 

                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1930                                                                             Page 2 
 
nontaxable. The Commissioner of Internal Revenue disallowed any credit, and the 
Tax Court upheld that decision. 
         
        We cannot find a coherent argument in Ibeagwa’s brief, but plainly his appeal is 
meritless. A person who pays excise taxes on fuel used for a nontaxable purpose may 
claim a refundable credit on his individual return for the tax year in which the fuel is 
used. See 26 U.S.C. §§ 34(a), 6427(a); 26 C.F.R. § 48.6427‐3(a). But Ibeagwa concedes that 
he did not use any propane in 2011. 
         
        Moreover, even if Ibeagwa had timely amended his tax returns for the years 
when he purportedly used the fuel, the Tax Court reasonably disbelieved his outlandish 
assertion that he spent over $25,000 on propane for a space heater. See JPMorgan Chase & 
Co. v. C.I.R., 530 F.3d 634, 638 (7th Cir. 2008) (recognizing that taxpayer has burden of 
disproving Commissioner’s deficiency determination). A taxpayer seeking a credit for 
previously paid excise taxes must keep records sufficient to establish (1) the number of 
gallons of fuel purchased for nontaxable purposes, (2) the dates of purchase, and (3) the 
name and address of each vendor from whom fuel was purchased. 26 C.F.R. 
§ 48.6427‐5. The only records Ibeagwa provided were bank statements showing that on 
three occasions in late 2009 and early 2010 he purchased about $13 worth of unspecified 
goods or services from a company called Tulsa Power Service. We review the 
Tax Court’s factual findings for clear error, Gyorgy v. C.I.R., 779 F.3d 466, 480 (7th Cir. 
2015), and on this scant evidence the Tax Court could not have erred in rejecting 
Ibeagwa’s testimony. 
         
        Ibeagwa also has not explained why he would have paid excise taxes on any fuel 
he bought for the church. The parties reference 26 U.S.C. § 4041(a), which imposes a tax 
on the sale of alternative fuels “to an owner, lessee, or other operator of a motor vehicle 
or motorboat for use as a fuel in such motor vehicle or motorboat.” § 4041(a)(2)(A)(i) 
(emphasis added). Ibeagwa says he bought the propane in 14‐gallon canisters for 
heating use, so it seems unlikely that he would have been charged a tax that applies 
only to fuel sold for use in motor vehicles. 
         
                                                                                 AFFIRMED.